Citation Nr: 0710400	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  97-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating evaluation for a scar of 
the left scapula area, residual of a lipoma excision, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from August 1977 until 
February 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran's claims file has since been 
transferred to the Atlanta, Georgia RO.


FINDING OF FACT

The veteran's scar on the left scapula does not exceed 12 
square inches or 77 square centimeters, nor is it productive 
of any functional limitation.   


CONCLUSION OF LAW

The criteria for a grant of an evaluation in excess of 10 
percent for a scar on the left scapula, residual of a lipoma 
excision, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.118, Diagnostic Code 7804, 7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2002, 
August 2002, February 2005, March 2006 and July 2006.  These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence she was expected to provide; and (4) 
requesting the veteran provide any evidence in her possession 
that pertains to her claim.  The March 2006 letter informed 
the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with her claim.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Merits of the Claim

The RO granted service connection for a scar of the left 
scapula, residual of a lipoma excision, in a February 1990 
rating decision. At that time, a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
veteran contends this rating does not accurately reflect the 
severity of her disability.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

As noted above, the scar of the left scapula, residual of a 
lipoma excision is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, which allows 
for assignment of such a rating upon a showing of a 
superficial scar that is painful on examination.  This is the 
highest rating possible under this Diagnostic Code.  

The diagnostic criteria for scars were revised during the 
course of the appeal, effective August 30, 2002.  See 
38 C.F.R. § 4.118 (2002, 2003).  VA's General Counsel has 
held that, where a law or regulation changes during the 
pendency of a claim for an increased rating, VA should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, 
however, the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of the change. VAOPGCPREC 3- 2000 (Apr. 10, 2000); See 
38 C.F.R. § 3.114.

The criteria in effect at the time the veteran submitted her 
claim for an increased rating allowed for evaluations greater 
than 10 percent upon a showing of third degree burns under 
Diagnostic Code 7801 or for disfiguring scars of the head, 
face or neck under Diagnostic Code 7800. 38 C.F.R. § 4.118 
(1997).  The veteran's scar is not the result of a third 
degree burn and is not located on her head, face or neck and 
as such a higher evaluation is not warranted under those 
Diagnostic Codes.  

Under the current regulations concerning the rating of scars, 
Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 6 
square inches or 39 square centimeters.  A 20 percent 
evaluation will be assigned if the area exceeds 12 square 
inches or 77 square centimeters.  If the area involved 
exceeds 72 square inches or 465 square centimeters, a 30 
percent evaluation will be assigned.  A 40 percent disability 
will be warranted if the area exceeds 144 square inches or 
929 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2006).

Additionally, under both the former and the current 
regulations, scars may be rated on the limitation of function 
of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1997 and 2006).  As the scar is located on the left scapula, 
the appropriate Diagnostic Code for limitation of function is 
Diagnostic Code 5201 providing evaluations for limitation of 
function of the shoulder and arm.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, a 20 percent evaluation is warranted 
for limitation of arm motion of the major extremity at 
shoulder level.  A 30 percent evaluation is warranted for 
limitation of arm motion of the major extremity when motion 
is limited to midway between side and shoulder level.  A 40 
percent evaluation is warranted when the limitation of motion 
is 25 degrees from the side.  The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes. 38 C.F.R. 
§§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran underwent VA examinations of the scar and 
peripheral nerves in February 2001 to assess the severity of 
her disability.  The veteran explained she had a lipoma 
removed and complained of tenderness and pain on the muscles 
of her left upper back around the tip of the left scapula 
that corresponded to the latissimus dorsi muscle.  The scar 
was visualized over the left trapezius muscles between the 
spine and left scapula.  It was described as a two-inch 
cancerous scar, well healed.  There was local tenderness in 
that area and below the tip of the left scapula on the 
latissimus dorsi muscle.  The veteran reported the areas 
pulled when she abducted her left arm and reported pain was 
aggravated by weather and cold.  She denied numbness, 
tingling, weakness, or fatigue.  

The examiner noted some tenderness over and around the scar 
on the left trapezius muscle on the left latissimus dorsi 
muscle below the tip of the left scapula.  The range of 
motion of the shoulder was normal and supple.  Normal 
strength was maintained.  The range of motion of the other 
joints of the upper extremity was normal and the range of 
motion of the neck was normal.  A pulling sensation and local 
tenderness over the left latissimus dorsi muscle and over the 
left trapezius muscle on or around the scar was noted.  The 
diagnosis was myofascial (strength) left trapezius muscle and 
left latissimus dorsi muscle.  There was no nerve injury.  An 
addendum noted the left upper extremity was normal upon 
neurological examination.  The deep tendon reflexes were 
normal and there was no numbness or tingling.  There was 
normal strength and coordination.  The x-ray of the shoulder 
found no bone or joint abnormality and concluded with the 
impression of normal right and left shoulder examination. 

The February 2001 VA examination of the scar indicated the 
scar measured 2 inches and described it as well healed and 
linear.  The scar was located between the left scapula and 
the thoracic spine over the left trapezius muscle area.  The 
veteran reported tenderness on and around the scar and the 
muscles.  There was partial adherence.  The scare was 
slightly depressed and the examiner noted that was where the 
lipoma and part of the fat were removed.  There was mild 
subcutaneous tissue.  The diagnosis was scar over the left 
trapezius muscle area, well healed, non-disfiguring with 
residual myofascial pain.  

The veteran underwent another VA examination in December 
2006.  During this examination, she explained the condition 
existed since 1978 when a surgical excision and drain 
placement for a lipoma over the left scapular region was 
performed.  Symptoms included aching pain over the left upper 
back, worse with cold weather, and sensitivity to touch.  She 
described the functional impairment as sometimes having 
difficulty with repetitive overhead activity.  

Clinical examination revealed a depressed scar on the left 
upper back/scapular region measuring approximately 6 
centimeters by 0.3 centimeters.  There was tenderness, tissue 
loss of less than six square inches and hypopigmentation of 
less than six square inches.  There was no disfigurement, 
ulceration, adherence, instability, inflammation, edema, 
keloid formation, hyperpigmentation or abnormal texture.  
There was also a scar on the left lateral upper back which 
measured approximately 0.75 centimeters by 0.5 centimeters.  
That scar was depressed and manifested with tenderness and 
hypopigmentation of less than six square inches.  There was 
no disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hyperpigmentation, abnormal texture, 
inflammation or edema.  There were no burn scars or scars on 
the face.  

Range of motion of the left shoulder was normal.  The right 
side joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The left side joint function was limited by 
pain after repetitive use.  The joint function on the left 
was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  The limitation of the left side 
joint function due to repetitive use was noted to be 0 
degrees.  The concluding diagnosis was status post lipoma 
excision from the left scapular region with residual scar and 
paresthesias.  The examiner explained his diagnosis was based 
upon the veteran's subjective history and the clinical 
finding of scars on examination which were tender to 
palpation.  The residual of the scar was described as 
paresthesias.  

VA outpatient treatment records reflect complaints of pain 
around the scar and treatment with trigger point injections, 
but fail to specify the size, limitation of function or any 
other symptoms which may be used to evaluate the scars.  

Based on this record, the criteria for a higher evaluation 
for the veteran's scar of the left scapula, residual of the 
removal of a lipoma, have not been met.  While the veteran 
contends that her disability has increased in severity, as a 
lay person, she is only competent to report observable 
symptoms, not clinical findings which are applied to the VA's 
Schedule for Rating Disabilities. Cf. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Massey v. Brown, 7 Vet. App. 204 
(1994).  Clinical findings fail to demonstrate that the scar 
involves an area exceeding 12 square inches or 77 square 
centimeters or that the scar produces any functional 
impairment or limitation of motion of the shoulder.  While 
the scar is shown to be tender and painful, these findings 
are contemplated by the currently assigned 10 percent 
evaluation.   

Accordingly, an evaluation in excess of 10 percent for the 
scar of the left scapula, residual of a lipoma excision is 
not established.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for a scar of the left 
scapula area, residual of a lipoma excision is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


